DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-18, 23, (and newly added claim 24) in the reply filed on 01/15/2021 is acknowledged.
2.	Claims 19 & 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claim 18 is objected to because of the following informalities:
	In line 2, “obtained or obtainable” should be changed to --prepared--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 1-3, 5-18, & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osbourne et al. (US 7,560,412 B2).
	Osbourne et al. ‘412 discloses a method for the preparation of an attrition-resistant cobalt-alumina catalyst, comprising the steps of: a) preparing an alumina slurry by combining an alumina powder with a peptizing agent, wherein said peptizing agent is selected from the group consisting of an acidic aluminum salt, an acidic cobalt salt, a mineral acid, a carboxylic acid, and combinations thereof; b) combining a cobalt source with said alumina slurry; c) allowing said cobalt and alumina slurry to gel; d) homogenizing said cobalt and alumina gel with a sufficient amount of water to form a homogenized slurry; and e) spray-drying said homogenized slurry to form attrition resistant cobalt-alumina catalyst particles, wherein said catalyst comprises about 5 wt% to about 60 wt% cobalt and about 40 wt% to about 95 wt alumina (See col. 5- col. 6, claim 1).  The method further including milling said alumina slurry before combining with said cobalt source (See col. 6, claim 2).  The method further including milling said alumina slurry after combining with said cobalt source (See col. 6, claim 3).  Suitable mineral acids including acetic acid (See col. 2, lines 40-41).  The method further including impregnating said catalyst particles with about 0.0001 wt% to about 5 wt% of at least one promoter (See col. 6, claim 6).  Suitable promoter metals including Ru, Pd, Pt, Rh, Re, Mn, Zr, and La (See col. 6, claim 7).  The method further including calcining said catalyst particles after spray-drying (See col. 7, claim 8).  The cobalt oxide compounded with alumina can be fully reduced below 500oC (See col. 5, lines 9-10).  The cobalt source is cobalt nitrate (See col. 7, claim 14).  The cobalt-alumina catalyst particles are microspheres having a median particle size between about 10 microns and 200 microns (See col. 7, claim 16).  A catalyst is made by the method disclosed (See col. 7, claim 17).  See also entire reference for further details regarding process conditions, drying and calcining temperatures, etc.
	The claimed cobalt content of 5-20 wt% (as recited in the instant claim 10) and the promoter content of 0.1-3 wt% (as recited in the instant claim 15) are falling within the disclosed ranges, thus met.
	The claimed process and catalyst prepared thereof do not appear to distinguish from that disclosed by the reference, thus the instant claims are anticipated.

B.	Claim(s) 1-3, 5-8, 10-18, & 23-24 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Espinoza et al. (US 2016/0074837 A1).
	Espinoza et al. (PG Pub. ‘837) discloses a cobalt containing catalyst supported on a metal oxide support, useful for performing the Fischer-Tropsch reaction in a fixed bed reactor, which catalyst comprises: a metal oxide support having an average pore diameter of 14 nm or higher; a catalyst particle size between 0.4 to 1 mm; a cobalt loading of 11 wt% or higher, etc.  (See page 9, claim 1).  The catalyst further discloses one or more promoters and suitable promoters including Pt, Pd, Ru, Re, Cu, and Ag in amounts ranging from 0.01 to 3 wt% (See page 9, claim 2).  See also page 9, claim 3.  Suitable metal oxide supports including silica, alumina, titania, zirconia, or combinations thereof (See page 9, claim 4).  The support is treated with a strong acid before or after extrusion to increase crush strength See page 9, claim 6).  The strong acid is acetic acid or nitric acid (See page 9, claim 7).  Example of the reference on page 9, paragraphs [0160] and [0161], discloses that a support was impregnated multiple times with a solution of cobalt nitrate diluted in water following the incipient wetness impregnation procedure.  After each impregnation, there was a calcination step at about 300oC to decompose the nitrate into oxide.  This procedure was repeated until the total amount of active metal was about 40 wt%.  After that, the catalyst was reduced at a temperature of about 245oC for 36 hours.  The optimum average crystallite size of cobalt is ranging from about 5 to about 30 nm (See page 7, paragraph [0128]).
	The claimed cobalt content of 5-20 wt% (as recited in the instant claim 10), the promoter content of 0.1-3 wt% (as recited in the instant claim 15), and the cobalt oxide crystallite size of below 12 nm (as recited in the instant claim 24) are falling within the disclosed ranges, thus met.
	The claimed process and catalyst prepared thereof do not appear to distinguish from that disclosed by the reference, thus the instant claims are anticipated.
	
  Allowable Subject Matter
6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-19 & 22-24 are pending.  Claims 1-3, 5-18, & 23-24 are rejected.  Claim 4 is objected.  Claims 19 & 22 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNN/
May 08, 2021